Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2019, and 6/6/2019 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	 The claim limitation “at least one metric” is indefinite because the boundary of the claim limitation is unclear to the examiner as to what at least one metric is and which technical effect this feature has and how to implement this. The specification does not provide a clear teaching to determine patentable boundaries pertaining to a suppressing future deterioration on a basis of a state of deterioration. For a purpose of a compact prosecution, the examiner interprets the limitation of “at least one metric” as one of the metrics of a working PRV, a non- functional PRV, no PRV, a well, or a check valve.
Dependent claims 10-15 are also rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, the claim recites “A method comprising: 2determining a spectral energy ratio as a function of first pressure data acquired 3during a first time period in which a water flow through a plumbing system of a building is 4below a flow threshold; 5determining a multimodal test value as a function of second pressure data 6acquired during a second time period that includes at least some time during which the water 7flow through the plumbing system is greater than or equal to the flow threshold; and 8identifying a type of the plumbing system of the building as a function of the 9spectral energy ratio and the multimodal test value”.
Regarding Claim 9, the claim recites “A method comprising: 2determining a spectral energy ratio as a function of first pressure data acquired 3during a first time period in which a water flow through a plumbing system of a building is 4below a flow threshold; 5determining at least one metric as a function of second pressure data acquired 6during a second time period that includes at least some time during which the water flow through 7the plumbing system is greater than or equal to the flow threshold; 8identifying a type of the plumbing system of the building as a function of the 9spectral energy ratio and the at least one metric”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions). 	
In claim 1, the steps of “determining a spectral energy ratio as a function of … is 4below a flow threshold”; and “5determining a multimodal test value as a function of … is greater than or equal to the flow threshold” are a mental process and a mathematical concept, therefore, they are considered to be abstract ideas (see for identifying a type of … as a function of the 9spectral energy ratio and the multimodal test value” is a mental process, therefore, it is considered to be an abstract idea (see for example: [0003] and [0007]).
In claim 9, the steps of “determining a spectral energy ratio as a function of … is 4below a flow threshold”; and “5determining at least one metric as a function of … is greater than or equal to the flow threshold” are a mental process and a mathematical concept, therefore, they are considered an abstract idea (see for example: [0003] and [0007]). The step of “identifying a type of … as a function of the 9spectral energy ratio and the at least one metric” is a mental process, therefore, it is considered to be an abstract idea (see for example: [0003] and [0007]).
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The claim comprises the following additional elements:
In Claim 1: first pressure data acquired 3during a first time period; a water flow through a plumbing system of a building; and second pressure data 6acquired during a second time period.

In Claim 9: first pressure data acquired 3during a first time period; a water flow through a plumbing system of a building; and second pressure data acquired 6during a second time period.
In Claim 9, the additional elements “first pressure data acquired 3during a first time period”; and “second pressure data 6acquired during a second time period” are not qualified for meaningful limitation because they represent mere data gathering steps and only adds insignificant extra-solution activities to the judicial exception. The additional element “a water flow through a plumbing system of a building” is recited in 
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
For example, acquiring pressure data 3during time periods is disclosed by “Enev US 20180127957”, [0023], [0024], [0052], [0063], [0068], [0109]; and “Enev US 20170131174”, [0026], [0028], [0054], [0063], [0069].
For example, a water flow through a plumbing system of a building is disclosed by “Enev US 20180127957”, [0068], [0069], [0077], [0078]; and “Enev US 20170131174”, [0026], [0054], [0060], [0069].
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-8 and 10-15 provide additional features/steps which are part of an expanded element, so these limitations should be 
The dependent claims are, therefore, also ineligible.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over “Enev US 20180127957” in view of “Larach US 20180045599”, in further view of “Wenus US 20170186291”.
As to claim 1, Enev teaches “A method comprising: determining a spectral energy ratio as a function of first pressure data ; acquired during a first time period in which a water flow through a plumbing system of a building is below a flow threshold (Figure 10, #1010; [0090] teaches “threshold determination component 433, which can determine how to respond based on leak thresholds of the orifice size of the leak, as represented by diameter d. For example, a low risk or no risk leak threshold can occur if the orifice diameter d is less than approximately 0.001 inches”; i.e., To determine a spectral energy ratio, a portion of energy of pressure data is divided by a total energy of pressure data; or can also be defined as a ratio of frequencies of higher band to lower band. At the first leak, a low risk threshold occurs when the orifice diameter d is less than a threshold value of approximately 0.001 inches. Thus, a spectral energy ratio can be calculated using a portion of energy of first pressure data (Figure 10, #1010), and a total of energy of pressure data or low pressure frequency which can be calculated by adding all the pressure data); determining a function of second pressure data acquired during a second time period that includes at least some time during which the water flow through the plumbing system is greater than or equal to the flow threshold (Figure 10, #1020; [0090] teaches “threshold determination component 433, which can determine how to respond based on leak thresholds of the orifice size of the leak, as represented by diameter d … “A high risk leak threshold can be triggered if the orifice diameter d is greater than approximately 0.01 in”; i.e., at the second leak, a high risk threshold occurs when the orifice diameter d is greater than a threshold value of approximately 0.001 inches).”
	Enev does not explicitly teach “identifying a type of the plumbing system of the building”.
	Larach teaches “identifying a type of the plumbing system of the building ([0074] teaches “FIG. 1 illustrates a simplified water distribution system from a plumbing context comprising a water meter supplied by the water utility 100, a manual shut-off valve 102, a pressure regulating valve (PRV) 104”); [0031]; i.e., the type of plumbing system of the building can be identified by observing what kinds of plumbing contexts and water leaks controlling features are using in the building).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Enev in view of Larach, identifying a type of a plumbing system of a building system that includes a working pressure reducing valve (PRV) or a check valve so that the system will efficiently provide a robust and cost-effective way to stop water leaks at a site, minimize water damage, and conserve water resources (Larach, [0065]).
	The combination of Enev and Larach does not explicitly teach “a multimodal test value”.
Wenus, teaches “a multimodal test value (Figure 1, #110; [0025] teaches 
“Multimodal spatial analysis may be used to identify, classify, and/or track objects of interest (e.g., sound, thermal, and/or target objects) within the defined physical space”; [0062] teaches “a multimodal object tracking application 110 with an image analysis component 602”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Enev and Larach  in view of Wenus, identifying a type of the plumbing system of the building as a function of the spectral energy ratio and the multimodal test value so that the type of the plumbing system can be quickly and efficiently identified (Wenus, [0025], [0026]).
	

As to claim 2, the combination of Enev, Larach and Wenus teaches the claimed 
limitations as discussed in Claim 1.
The combination of Enev and Wenus does not explicitly teach “the type of the 
plumbing system of the building is identified as a system that includes a working pressure reducing valve (PRV), a non-functional PRV, no PRV, a well, or a check valve“.
Larach teaches “the type of the plumbing system of the building is identified as a 
system that includes a working pressure reducing valve (PRV), a non-functional PRV, no PRV, a well, or a check valve  ([0074] teaches “FIG. 1 illustrates a simplified water distribution system from a plumbing context comprising a water meter supplied by the water utility 100, a manual shut-off valve 102, a pressure regulating valve (PRV) 104”; “pressure regulating valve 104 as in FIG. 1”, [0075]; [0031]; i.e., the type of plumbing system of the building can be identified by observing what kinds of a plumbing context is using in the building. If the plumbing system is identified as a system that includes PRV, then the system is not a non-functional PRV, no PRV, and a well).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Enev and Wenus in view of Larach, identifying a type of a plumbing system of a building system that includes a working pressure reducing valve (PRV) or a check valve so that the system will efficiently provide a robust and cost-effective way to stop water leaks at a site, minimize water damage, and conserve water resources (Larach, [0065]).


As to claim 4, the combination of Enev, Larach and Wenus teaches the claimed 
limitations as discussed in Claim 1.
	Enev teaches “the spectral energy ratio is determined as a numerator divided by a denominator, the numerator is a portion of energy of the first pressure data within a first frequency band from 0 Hz to a target frequency (Figure 10, #1010; [0068] teaches “leak characterization system 400 can determine that a fixture in the water system has been opened based on a rapid pressure drop in the pressure (e.g., faster than the previously measured pressure decay curve), by measuring flow using flow meter 330 (FIG. 3), by matching the pressure frequency signature to a frequency signature previously determined to belong to one of the fixture”; i.e., water pressure causes vibration in the water piping system, and a low pressure causes low frequency. Figure 10 shows that the first pressure signal as lower pressure, and thus, it will also have lower frequency), and the denominator is a total energy of the first pressure data ([0090]; i.e., a total energy for a first pressure data can be calculated by adding all pressure levels at the first leak).  

As to claim 6, the combination of Enev, Larach and Wenus teaches the claimed 
limitations as discussed in Claim 1.
	Enev teaches “the first time period at least partially overlaps with the second time period (Figure 10, #1010, #1020; [0091] teaches “graphical interface 406 can include a dashboard component 445, which can provide a report view 446, such as reports of testing results and/or leaks over a time period”; i.e., Figure 10 shows that a time period for the first leak  overlaps  with a time period for the second leak).”

As to claim 7, the combination of Enev, Larach and Wenus teaches the claimed 
limitations as discussed in Claim 1.
Figure 10, #1010; [0090] teaches “a low risk or no risk leak threshold can occur if the orifice diameter d is less than approximately 0.001 inches”; i.e., at the first leak, a low risk threshold occurs when the orifice diameter d is less than a threshold value of approximately 0.001 inches. Thus, a spectral energy ratio can be calculated using a portion of energy of first pressure data (Figure 10, #1010), and a total of energy of pressure data which can be calculated by adding all the pressure data).”
The combination of Enev and Wenus does not explicitly teach “the type of the 
plumbing system is identified as a system that includes a well or a working (PRV)“.
Larach teaches “the type of the plumbing system is identified as a system that 
includes a well or a working PRV ([0074] teaches “FIG. 1 illustrates a simplified water distribution system from a plumbing context comprising a water meter supplied by the water utility 100, a manual shut-off valve 102, a pressure regulating valve (PRV) 104”; [0031]; i.e., the type of plumbing system of the building can be identified by observing what kinds of plumbing contexts and water leaks controlling features are using in the building).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Enev and Wenus in view of Larach, identifying a type of a plumbing system that includes a well or a working (PRV) when the spectral energy ratio is above a first threshold so that the system will 

As to claim 8, the combination of Enev, Larach and Wenus teaches the claimed 
limitations as discussed in Claim 7.
	Enev teaches “if the spectral energy ratio is 2equal to or below the first threshold (Figure 10, #1010; [0090] teaches “threshold determination component 433, which can determine how to respond based on leak thresholds of the orifice size of the leak, as represented by diameter d. For example, a low risk or no risk leak threshold can occur if the orifice diameter d is less than approximately 0.001 inches”; i.e., At the first leak, a low risk threshold occurs when the orifice diameter d is less than a threshold value of approximately 0.001 inches . Thus, a spectral energy ratio can be calculated using a portion of energy of first pressure data (Figure 10, #1010), and a total of energy of pressure data which can be calculated by adding all the pressure data).”
The combination of Enev and Wenus does not explicitly teach “the type of the 
plumbing system is identified as a system that includes a non-functional PRV or no PRV”.
Larach teaches “the type of the plumbing system is identified as a system that 
includes a non-functional PRV or no PRV ([0074] teaches “FIG. 1 illustrates a simplified water distribution system from a plumbing context comprising a water meter supplied by the water utility 100, a manual shut-off valve 102, a pressure regulating valve (PRY) 104”; [0031]; i.e., the type of plumbing system of the building can be identified by observing what kinds of plumbing contexts and water leaks controlling features are using in the building. If the type of the plumbing system is identified as a system that does not include a working (PRV), then the plumbing system can be identified as a system with a non-functional PRV or no PRV).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Enev and Wenus in view of Larach, identifying a type of a plumbing system that includes a non-functional PRV or no PRV when the spectral energy ratio is equal to or below a first threshold so that the system will efficiently provide a robust and cost-effective way to stop water leaks at a site, minimize water damage, and conserve water resources (Larach, [0065]).

Claims 3 and 5 rejected under 35 U.S.C. 103 as being unpatentable over 
“Enev US 20180127957” in view of “Larach US 20180045599” and “Wenus US 20170186291”, in further view of “Skallebaek US 20170122829”.
As to claim 3, the combination of Enev, Larach and Wenus teaches the claimed 
limitations as discussed in Claim 1.
	Enev teaches “analyzing a slope of the second pressure data (Figure 10, #1020; i.e., the second pressure data (#1020) in Figure 10 has a slope and can be analyzed); determining a median divergence of the pressure data ([0095] teaches “the orifice size can be estimated at about 0.11266 in, with a standard deviation of 0.06345”; i.e., divergence can be a deviation; and slope and median divergence of the data are conventional indicators for data analysis, and thus, one skilled in the art will be able to determine a median divergence of a pressure data); determining the second pressure data (Figure 10, #1020; [0109] teaches “a second pressure time domain signal 1020”); a function of the spectral energy ratio, the slope ([0109] teaches “a second pressure time domain signal 1020”; i.e., A spectral energy ratio can be calculated using a portion of energy of second pressure data and a total of energy of pressure data which can be calculated by adding all pressure levels at the second leak. The second pressure data in Figure 10 has a slope and can be analyzed).” 
	Enev does not explicitly teach “the type of the plumbing system is identified”.
	Larach teaches “the type of the plumbing system is identified ([0074] teaches “FIG. 1 illustrates a simplified water distribution system from a plumbing context comprising a water meter supplied by the water utility 100, a manual shut-off valve 102, a pressure regulating valve (PRV) 104”; [0031]; i.e., the type of plumbing system of the building can be identified by observing what kind of plumbing contexts and water leaks controlling features are using in the building).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Enev in view of Larach, identifying a type of a plumbing system of a building system that includes a working 
	The combination of Enev and Larach does not explicitly teach “the multimodal test value”.
Wenus, teaches “a multimodal test value (Figure 1, #110; [0025] teaches 
“Multimodal spatial analysis may be used to identify, classify, and/or track objects of interest (e.g., sound, thermal, and/or target objects) within the defined physical space”; [0062] teaches “a multimodal object tracking application 110 with an image analysis component 602”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Enev and Larach in view of Wenus, identifying a type of the plumbing system of the building as a function of the spectral energy ratio and the multimodal test value so that the type of the plumbing system can be quickly and efficiently identified (Wenus, [0025], [0026]).
	The combination of Enev, Larach and Wenus does not explicitly teach “a skewness of the pressure data”.
Skallebaek teaches “a skewness of the pressure data ([0018] teaches “the third 
statistical moment, skewness, of the pressures measured with the plurality of measurements of pressure has proven a proper measure of the occurence of pressure measurements”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Enev, Larach and Wenus in view of Skallebaek, determining a skewness of the second pressure data so that occurrence of pressure transients at various locations in the supply pipe system can be efficiently monitored and avoid damage caused to the pipe system by high pressure peaks (Skallebaek, [0020]). Slope, skewness and median divergence of the data are conventional indicators for data analysis, and thus, one skilled in the art can think of identifying the type of the pipeline system according to the spectral energy ratio, the multimodal test value, the slope, the skewness and the median divergence.

As to claim 5, the combination of Enev, Larach and Wenus teaches the claimed 
limitations as discussed in Claim 1.
	Enev teaches “the second pressure data (Figure 10, #1020; [0109] teaches “a second pressure time domain signal 1020”).”
The combination of Enev and Larach does not explicitly teach “a multimodal test value“.
Wenus, teaches “a multimodal test value (Figure 1, #110; [0025] teaches 
“Multimodal spatial analysis may be used to identify, classify, and/or track objects of interest (e.g., sound, thermal, and/or target objects) within the defined physical space”; [0062] teaches “a multimodal object tracking application 110 with an image analysis component 602”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Enev and Larach in view of Wenus, identifying a type of the plumbing system of the building as a function of the spectral energy ratio and the multimodal test value so that the type of the plumbing system can be quickly and efficiently identified (Wenus, [0025], [0026]).
	The combination of Enev, Larach and Wenus does not explicitly teach “a difference between two peaks of a histogram of the second pressure data and a minimum between the two peaks“.
Skallebaek teaches “a difference between two peaks of a histogram of the 
second pressure data and a minimum between the two peaks ([0012] teaches “a 
plurality of measured values, each representing single pressure measurements, so
as to provide a descriptive and condensed representation of the plurality of single pressure measurements. Simple examples are: peak value, average, and standard deviation”; [0020] teaches “This can provide valuable information that allows e.g.
tracking of equipment in the supply pipe system that causes high pressure transients or peaks”; i.e., Skallebaek’s system has pressure measurement such as peak value, and a person still in the art will be able to obtain a difference between two peaks of a histogram of the pressure data and a minimum between the two peaks from such as Figure 3b).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Enev, Larach and Wenus in view of Skallebaek, determining a multimodal test value as a function of a difference between two peaks of a histogram of the second pressure data and a minimum between the two peaks so that occurrence of pressure transients at various locations in the supply pipe system can be efficiently monitored and avoid damage caused to the pipe system by high pressure peaks (Skallebaek, [0020]).

	Claims 9-10, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over “Enev US 20180127957” in view of “Larach US 20180045599”, in further view of “Jebran US 20170060148”. 
	As to claim 9, Enev teaches “A method comprising: determining a spectral energy ratio as a function of first pressure data acquired during a first time period in which a water flow through a plumbing system of a building is below a flow threshold (Figure 10, #1010; [0090] teaches “threshold determination component 433, which can determine how to respond based on leak thresholds of the orifice size of the leak, as represented by diameter d. For example, a low risk or no risk leak threshold can occur if the orifice diameter d is less than approximately 0.001 inches”; i.e., to determine a spectral energy ratio, a portion of energy of pressure data is divided by a total energy of pressure data; or can also be defined as a ratio of frequencies of higher band to lower band. At the first leak, a low risk threshold occurs when the orifice diameter d is less than a threshold value of approximately 0.001 inches. Thus, a spectral energy ratio can be calculated using a portion of energy of first pressure data (Figure 10, #1010), and a total of energy of pressure data which can be calculated by adding all the pressure data); determining a function of second pressure data acquired during a second time period that includes at least some time during which the water flow through the plumbing system is greater than or equal to the flow threshold (Figure 10, #1020; [0090] teaches “threshold determination component 433, which can determine how to respond based on leak thresholds of the orifice size of the leak, as represented by diameter d … “A high risk leak threshold can be triggered if the orifice diameter d is greater than approximately 0.01 in”; i.e., at the second leak, a high risk threshold occurs when the orifice diameter d is greater than a threshold value of approximately 0.001 inches).”
	Enev does not explicitly teach “identifying a type of the plumbing system of the building”.
	Larach teaches “identifying a type of the plumbing system of the building ([0074] teaches “FIG. 1 illustrates a simplified water distribution system from a plumbing context comprising a water meter supplied by the water utility 100, a manual shut-off valve 102, a pressure regulating valve (PRV) 104”; [0031]; i.e., the type of plumbing system of the building can be identified by observing what kinds of plumbing contexts and water leaks controlling features are using in the building).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Enev in view of Larach, identifying a type of a plumbing system of a building system that includes a working pressure reducing valve (PRV) or a check valve so that the system will efficiently provide a robust and cost-effective way to stop water leaks at a site, minimize water damage, and conserve water resources (Larach, [0065]).
	The combination of Enev and Larach does not explicitly teach “at least one metric as a function of pressure data“.
Jebran teaches “at lease one metric as a function of pressure data ([0036] 
teaches “check valve may also be incorporated into fluid line 31 in order to provide further control over the amount of flow”; [0041] teaches “pressure sensors that are incorporated into the mixing tank 20 for collecting additional temperature and/or pressure data”; i.e., at least one metric will include a check valve metric).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Enev and Larach in view of Jebran, identifying a type of the plumbing system of the building as a function of the 

As to claim 10, the combination of Enev, Larach and Jebran teaches the claimed 
limitations as discussed in Claim 9.
The combination of Enev and Jebran does not explicitly teach “the type of the 
plumbing system of the building is identified as a system that includes a working pressure reducing valve (PRV), a non-functional PRV, no PRV, a well, or a check valve“.
Larach teaches “the type of the plumbing system of the building is identified as a 
system that includes a working pressure reducing valve (PRV), a non-functional PRV, no PRV, a well, or a check valve  ([0074] teaches “FIG. 1 illustrates a simplified water distribution system from a plumbing context comprising a water meter supplied by the water utility 100, a manual shut-off valve 102, a pressure regulating valve (PRV) 104”; “pressure regulating valve 104 as in FIG. 1”, [0075]; [0031]; i.e., the type of plumbing system of the building can be identified by observing what kinds of plumbing contexts and water leaks controlling features are using in the building).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Enev and Jebran in view of Larach, identifying a type of a plumbing system of a building system that includes a 

As to claim 11, the combination of Enev, Larach and Jebran teaches the claimed 
limitations as discussed in Claim 9.
Enev teaches “at least one of: the second pressure data (Figure 10, #1020; [0109] 
teaches “a second pressure time domain signal 1020”), a variation in turbulence of the second pressure data (Figure 9, Figure 10, #1020; [0082] teaches “there can be an instantaneous change in the flow at the location of the leak at the time of the rupture”; i.e., there can be an instantaneous change in the flow of the water which can cause a variation in turbulence of the pressure data), a number of slow slope drops in the second pressure data, a number of fast slope drops in the second pressure data (Figure 10, #1020; i.e., the second pressure data (#1020) in Figure 10 has a slope, and a number of slow slope drops and fast slope drops can be analyzed), a noise level of the second pressure data, or a number of high pressure drops in the second pressure data (Figure 10, #1020; [0048] teaches “a water-supply utility system that delivers potable water to venues along industrial strength pipes at high pressure using a system of high pressure pumps”; [0059] teaches “Pressure regulator 202 (FIG. 2) can sense the pressure drop”; [0068] teaches “determine that a fixture in the water system has been opened based on a rapid pressure drop in the pressure”).”
	The combination of Enev and Larach does not explicitly teach “at least one metric includes a check valve metric of the pressure data“.
Jebran teaches “at least one metric includes a check valve metric of the pressure 
data ([0036] teaches “check valve may also be incorporated into fluid line 31 in order to provide further control over the amount of flow”; [0041] teaches “pressure sensors that are incorporated into the mixing tank 20 for collecting additional temperature and/or pressure data”; i.e., at least one metric will include a check valve metric).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Enev and Larach in view of Jebran, identifying a type of the plumbing system of the building as a function of the spectral energy ratio and at least one metric so that performance and reliability of water distribution systems will be efficiently improved and more cost effective (Jebran, [0006]).

As to claim 12, the combination of Enev, Larach and Jebran teaches the claimed 
limitations as discussed in Claim 9.
	Enev teaches “the spectral energy ratio is determined as a numerator divided by a denominator, the numerator is a portion of energy of the first pressure data within a Figure 10, #1010; [0068] teaches “leak characterization system 400 can determine that a fixture in the water system has been opened based on a rapid pressure drop in the pressure (e.g., faster than the previously measured pressure decay curve), by measuring flow using flow meter 330 (FIG. 3), by matching the pressure frequency signature to a frequency signature previously determined to belong to one of the fixture”; i.e., water pressure causes vibration in the water piping system, and a low pressure causes low frequency. Figure 10 shows that the first pressure signal as lower pressure, and thus, it will also have lower frequency), and the denominator is a total energy of the first pressure data ([0090]; i.e., a total energy for a first pressure data can be calculated by adding all pressure levels at the first leak).  

As to claim 13, the combination of Enev, Larach and Jebran teaches the claimed 
limitations as discussed in Claim 9.
	Enev teaches “the first time period at least partially overlaps with the second time period (Figure 10, #1010, #1020; [0091] teaches “graphical interface 406 can include a dashboard component 445, which can provide a report view 446, such as reports of testing results and/or leaks over a time period”; i.e., Figure 10 shows that a time period for the first leak  overlaps  with a time period for the second leak).”


limitations as discussed in Claim 9.
	Enev teaches “if the spectral energy ratio is above a first threshold (Figure 10, #1010; [0090] teaches “a low risk or no risk leak threshold can occur if the orifice diameter d is less than approximately 0.001 inches”; i.e., At the first leak, a low risk threshold occurs when the orifice diameter d is less than a threshold value of approximately 0.001 inches).”
The combination of Enev and Wenus does not explicitly teach “the type of the 
plumbing system is identified as a system that includes at least one of a check valve, a well or a working (PRV)“.
Larach teaches “the type of the plumbing system is identified as a system that 
includes at least one of a check valve, a well or a working PRV ([0074] teaches “FIG. 1 illustrates a simplified water distribution system from a plumbing context comprising a water meter supplied by the water utility 100, a manual shut-off valve 102, a pressure regulating valve (PRV) 104”; [0031]; i.e., the type of plumbing system of the building can be identified by observing what kinds of plumbing contexts and water leaks controlling features are using in the building).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Enev and Wenus in view of Larach, identifying a type of a plumbing system that includes a well or a working (PRV) 

As to claim 15, the combination of Enev, Larach and Wenus teaches the claimed 
limitations as discussed in Claim 14.
	Enev teaches “if the spectral energy ratio is 2equal to or below the first threshold (Figure 10, #1010; [0090] teaches “threshold determination component 433, which can determine how to respond based on leak thresholds of the orifice size of the leak, as represented by diameter d. For example, a low risk or no risk leak threshold can occur if the orifice diameter d is less than approximately 0.001 inches”; i.e., To determine a spectral energy ratio, a portion of energy of pressure data is divided by a total energy of pressure data; or can also be defined as a ratio of frequencies of higher band to lower band. At the first leak, a low risk threshold occurs when the orifice diameter d is less than a threshold value of approximately 0.001 inches. Thus, a spectral energy ratio can be calculated using a portion of energy of first pressure data (Figure 10, #1010), and a total of energy of pressure data which can be calculated by adding all the pressure data ).”
The combination of Enev and Wenus does not explicitly teach “the type of the 
plumbing system is identified as a system that includes a non-functional PRV or no PRV”.

includes a non-functional PRV or no PRV ([0074] teaches “FIG. 1 illustrates a simplified water distribution system from a plumbing context comprising a water meter supplied by the water utility 100”; [0031]; i.e., the type of plumbing system of the building can be identified by observing what kinds of plumbing contexts and water leaks controlling features are using in the building. If the type of the plumbing system is identified as a system that does not include a working (PRV), then the plumbing system can be identified as a system with a non-functional PRV or no PRV).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Enev and Wenus in view of Larach, identifying a type of a plumbing system that includes a non-functional PRV or no PRV when the spectral energy ratio is equal to or below a first threshold so that the system will efficiently provide a robust and cost-effective way to stop water leaks at a site, minimize water damage, and conserve water resources (Larach, [0065]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	“Windisch US 20080266125” teaches “The invention relates to a method for actively monitoring pipelines guiding pressurized media and consumers, which are 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863